



EXHIBIT 10.1




PRIVILEGED AND CONFIDENTIAL    


March 8, 2016
 
Mr. Ajay Waghray
24 Chelsea Court
Basking Ridge, NJ 07920


Dear Ajay:
 
We are pleased to offer you employment with Assurant, Inc. (the “Company”) to
commence May 9, 2016 on the terms and conditions set forth below.


1. Duties. You will serve as Executive Vice President & Chief Technology Officer
of the Company, based in our Atlanta office. In this position, you will report
to me and you will become a member of the Company’s Management Committee.
 
2. Compensation. The Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”) has approved your 2016 target total direct
compensation of $2,231,250 for 2016, including an annualized base salary of
$525,000 a target annual incentive award opportunity of 100% of your annual base
salary and a target long-term incentive award opportunity of 225% of your annual
base salary. Actual incentive payments are determined on the basis of Company
results and are not guaranteed. For 2016, your short-term incentive award will
be calculated on the basis of your 2016 annualized base salary; it will not be
pro-rated. Long-term equity incentive awards are granted by the Compensation
Committee pursuant to the Amended and Restated Assurant, Inc. Long-Term Equity
Incentive Plan (“ALTEIP”). You are eligible to receive the 2016 long-term equity
incentive award, which is scheduled for Compensation Committee consideration on
May 12, 2016.


3. Other Benefits. Together with this letter, you will be provided with a Change
of Control Employment Agreement containing a two times multiple. As a senior
executive, your benefits will also include executive 401(k) and executive
long-term disability.


The Company will reimburse you for reasonable relocation expenses in accordance
with the Company’s executive relocation policy.
 
Based upon your level, you are eligible for 29 PTO (paid time off) days, which
are a combination of sick and vacation days, per year.
 
4. Sign-On Equity Award. Within 30 days after commencement of your employment
with the Company, you will receive an equity award of 10,000 shares of Company
stock. The equity award will be subject to the terms and conditions of the
Company’s standard ALTEIP award agreement with a five-year vesting schedule of
10% vesting on each anniversary during the first four years and 60% vesting in
year five.


As with all our employees, your employment will be on an at-will basis and the
terms thereof will be subject to applicable Company policies, which may be
changed by management. Employment is contingent upon proof of employment
eligibility under the Immigration Reform and Control Act of 1986. Please bring
identification with you on your first day to substantiate your eligibility to
work in the United States (and complete the employment eligibility verification
form).


You hereby acknowledge and agree that this offer of employment supersedes and
replaces any prior offer of employment provided to you by the Company, either
orally or in writing or by any other means, and that this letter, if





--------------------------------------------------------------------------------





executed by you, shall constitute the sole understanding between you and the
Company regarding your employment with the Company.


    If the foregoing accurately sets forth the terms of your employment with the
Company, please so indicate by signing below and returning one signed copy of
this letter agreement to me by 5:00 p.m., Eastern Daylight Time on March [11],
2016 (the “Execution Time”). This offer of employment shall remain outstanding
until the Execution Time, provided that the Company retains the right to rescind
this offer of employment in the event that it becomes aware (i) that you have
disclosed the existence, or the terms, of this offer to anyone other than your
current employer, immediate family members or your legal or financial advisors
or (ii) of circumstances which, if you were employed by the Company, would
constitute the basis for a termination of your employment by the Company for
Cause. If we have not received a signed copy of this offer letter by the
Execution Time, this offer of employment, and this offer letter, and all other
terms and conditions outlined shall automatically lapse, terminate and be of no
further effect.






Sincerely,
 
 
 
 
 
/s/ Alan Colberg
 
 
Alan Colberg
President and Chief Executive Officer
Assurant, Inc.
 
 
 
 
 
Agreed to and Accepted by:
 
 
 
 
 
/s/ Ajay Waghray
 
3/11/2016
Ajay Waghray
 
Date














